DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (USPGPub 20200025608 A1) in view of Nakayama (USPGPub 20160161616 A1).
Regarding claim 1, Kramer teaches an optical measurement apparatus, comprising: a thermal insulation housing (20) provided with a first opening and a second opening opposite the first opening (see figures 9-10, support mount 20 (i.e. housing) having an opening for expansion device 30 and an opening for collimation device 36; and ¶88, The radiation sensor 40 or the absorption body 44 is attached to the support mount 20 or to the support mount 20, which is configured as a casing, in a thermally insulated manner); a first light-transmissive plate (30) disposed at the first opening (see figures 9-10, expansion device 30 (i.e. first light-transmissive plate)); a second light-transmissive plate (36) disposed at the second opening, wherein the thermal insulation housing (20), the first light-transmissive plate (30) and the second light-transmissive plate (36) define a chamber (see figures 9-10, collimation device 36 (i.e. second light-transmissive plate); and ¶90, The collimation device 36 can be a converging lens or a convex lens, a Fresnel lens, a gradient index lens, an optics consisting of several lenses, or a concave mirror, for example); a cooling source (70) (see figure 17, cooling device 70); and a photosensor (40) disposed outside the chamber and on one side of the second light-transmissive plate (36) facing away from the first light-transmissive plate (30) (see figure 9-10, receiving surface 41 of radiation sensor 40 disposed on one side of collimation device 36 opposite to expansion device 30). However, Kramer fails to explicitly teach a heat-conductive layer disposed in the chamber.
However, Nakayama teaches a heat-conductive layer (6/61) disposed in the chamber (2) (see figure 1, heat conduction part 6/61; and ¶85, heat accumulated inside the housing 2 can be released by providing a heat dissipation mechanism based on e.g. water cooling or air cooling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kramer to incorporate the teachings of Nakayama to further include a heat conductive layer because a heat conduction part 6 is provided to suppress the temperature increase inside the housing 2 (Nakayama ¶97). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (USPGPub 20200025608 A1) in view of Nakayama (USPGPub 20160161616 A1) as applied to claim 1 above, and further in view of Su et al. (USPGPub 20200132541 A1).
Regarding claim 2, Kramer as modified by Nakayama teaches a cooling source (Kramer 70 | Nakayama, ¶85, heat accumulated inside the housing 2 can be released by providing a heat dissipation mechanism based on e.g. water cooling or air cooling). However, the combination fails to explicitly teach wherein the cooling source is a thermoelectric cooling chip provided with a cold side and a hot side, the cold side touches the heat-conductive layer, and the hot side touches a heat-dissipating element.
However, Su teaches wherein the cooling source is a thermoelectric cooling chip (130) provided with a cold side and a hot side, the cold side touches the heat-conductive layer (1300), and the hot side touches a heat-dissipating element (131) (see figure 1, heat-conductive layer 1300 and heat dissipation module 131; ¶28, the heat exchanger 130 may include a thermoelectric cooling (TEC) chip (not shown), and the thermoelectric cooling chip may be embedded in the holding hole of the case 10. The heat exchanger 130 may or may not include the heat exchange fin 1301 under the architecture including the thermoelectric cooling chip; and see rest of ¶28 for further details).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kramer and Nakayama to incorporate the teachings of Su to include a TEC chip in order to discharge heat from the device, preventing overheating and destruction of the device.
Regarding claim 3, Kramer as modified by Nakayama and Su teaches the optical measurement apparatus as claimed in claim 2, wherein the heat-dissipating element (Nakayama 4d) includes at least one of a heat pipe and a heat-dissipating fin, and the heat-conductive layer (Nakayama 6/61) is a copper sheet (Nakayama, ¶101, The conduction part 61 is formed from a material having high thermal conductivity. The conduction part 61 can be formed from a metal such as aluminum, aluminum alloy, copper, and copper alloy; and ¶118, the circuit element 4b is provided with a heat dissipation fin 4d).

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (USPGPub 20200025608 A1) in view of Nakayama (USPGPub 20160161616 A1) as applied to claim 1 above, and further in view of Park (USPGPub 20200224488 A1).
Regarding claim 4, Kramer as modified by Nakayama teaches a second light-transmissive plate (Kramer, see figures 9-10, collimation device 36 (i.e. second light-transmissive plate); and ¶90, The collimation device 36 can be a converging lens or a convex lens, a Fresnel lens, a gradient index lens, an optics consisting of several lenses, or a concave mirror, for example). However, the combination fails to explicitly teach a defogging unit for defogging or defrosting at least the second light-transmissive plate.
However, Park teaches a defogging unit for defogging or defrosting at least the second light-transmissive plate (see figures 3-4; and abstract, The present invention provides the condensation prevention type transmission window for a CMS module test chamber, which prevents freezing and fogging on inside and outside surfaces of the transmission window of the CMS module test chamber varying in a temperature range from 40° C. to +125° C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kramer and Nakayama to incorporate the teachings of Park to prevent fogging of the light transmissive elements in order to allow light to pass through unencumbered, allowing a stronger signal to pass through the object to be tested and received by the sensor.
Regarding claim 5, Kramer as modified by Nakayama and Park teaches the optical measurement apparatus as claimed in claim 4, further comprising: a first fluid-guiding structure (Park 30) disposed between the defogging unit and the second light-transmissive plate (Kramer 36 | Park 10) (Park, see figures 3-4, lower air injection pipe 30 disposed on the bottom of the structure; and ¶58, the present invention is characterized in that the air injector 400 is provided at each of opposite side surfaces of the transmission window 10, as shown in FIGS. 3 and 4).
Regarding claim 6, Kramer as modified by Nakayama and Park teaches the optical measurement apparatus as claimed in claim 5, wherein the first fluid-guiding structure (Park 30) is disposed inside the thermal insulation housing (Park 14) and has an opening facing the second light-transmissive plate (Kramer 36 | Park 10) (Park, see figures 3-4, nozzles 200 and 300 for releasing air are contained in air walls 14).
Regarding claim 7, Kramer as modified by Nakayama and Park teaches the optical measurement apparatus as claimed in claim 5, further comprising: a second fluid-guiding structure (Park 20) disposed between the defogging unit and the first light-transmissive plate (Kramer 30 | Park 10) (Park, see figures 3-4, upper air injection pipe 20 disposed on the top of the structure; ¶58, the present invention is characterized in that the air injector 400 is provided at each of opposite side surfaces of the transmission window 10, as shown in FIGS. 3 and 4). 
Regarding claim 8, Kramer as modified by Nakayama and Park teaches the optical measurement apparatus as claimed in claim 4, wherein the defogging unit (Park 400) is an air dryer, and the air dryer transports a dry gas into a region between the chamber and the photosensor (Park, see figures 3-4, air injector 400; and ¶58, the present invention is characterized in that the air injector 400 is provided at each of opposite side surfaces of the transmission window 10, as shown in FIGS. 3 and 4).
Regarding claim 9, Kramer as modified by Nakayama and Park teaches the optical measurement apparatus as claimed in claim 4, wherein the defogging unit comprises electric heating wires (Park 11) (Park, see figure 3, heating wires 11).
Regarding claim 10, Kramer as modified by Nakayama teaches a thermal insulation housing (Kramer, see figures 9-10, support mount 20 (i.e. housing) having an opening for expansion device 30 and an opening for collimation device 36; and ¶88, The radiation sensor 40 or the absorption body 44 is attached to the support mount 20 or to the support mount 20, which is configured as a casing, in a thermally insulated manner). However, the combination fails to explicitly teach a plurality of insulation air cavities disposed inside the thermal insulation housing.
However, Park teaches a plurality of insulation air cavities (14) disposed inside the thermal insulation housing (see figure 3, air walls 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kramer and Nakayama to incorporate the teachings of Park to further include air cavities because the air walls 14 prevent the air injected to the transmission window 10 from dispersing out of the transmission window 10, and direct the air to reach the opposite edges along the surfaces of the transmission window 10 (Park ¶71).

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Antoine et al. (USPGPub 20220187161 A1) in view of Kramer et al. (USPGPub 20200025608 A1) and Nakayama (USPGPub 20160161616 A1).
Regarding claim 11, Antoine teaches an optical measurement apparatus, comprising: a pattern light generation unit for providing a pattern beam (¶122, The beam reflected by the matrix optical modulation means 30 has a pattern 7 which then illuminates the Schlieren lens 20. The Schlieren lens 20, allows an inspection light beam 99 to be projected onto an optical element to be measured 2, the angle of incidence of which varies according to an offset of the pattern 7 as it illuminates the Schlieren lens 20); a test optical element (2), wherein the test optical element (2) is placed in a light path of the pattern beam (see figure 1, optical element to be measured 2 (i.e. test lens); and ¶121, The measuring system 200 comprises a projection device 100 allowing to project onto the optical element to be measured 2, a pattern whose angle of incidence of that pattern on the optical element to be measured 2 is controlled with accuracy by the projection device); a photosensor (50) disposed in the light path of the pattern beam, wherein the pattern beam is focused to form an image on the photosensor (50) (¶153, matrix detection means 50 for detecting said image of said sample 2 formed by said imaging means 40). However, Antoine fails to explicitly teach a chamber; a heat-conductive layer disposed in the chamber; a cooling source coupled to the heat-conductive layer; and a photosensor disposed outside the chamber.
However, Kramer teaches a chamber (see figures 9-10, support mount 20 (i.e. housing) having an opening for expansion device 30 and an opening for collimation device 36 creating a chamber); a cooling source (see figure 17, cooling device 70); and a photosensor (40) disposed outside the chamber (see figure 9-10, receiving surface 41 of radiation sensor 40 disposed on one side of collimation device 36 opposite to expansion device 30).
It would have been obvious to one of ordinary skill ion the art before the effective filing date of the claimed invention to modify Antoine to incorporate the teachings of Kramer to provide a chamber in which to have the test lens in order to isolate the testing environment, allowing for more accurate data to be measured; to provide a cooling element in order to prevent the device from overheating; and to incorporate the sensor outside of the chamber in order to separate it from the heating elements, preventing the device from overheating. However, the combination fails to explicitly teach a heat-conductive layer disposed in the chamber.
However, Nakayama teaches a heat-conductive layer (6/61) disposed in the chamber (2) (see figure 1, heat conduction part 6/61; and ¶85, heat accumulated inside the housing 2 can be released by providing a heat dissipation mechanism based on e.g. water cooling or air cooling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antoine and Kramer to incorporate the teachings of Nakayama to further include a heat conductive layer because a heat conduction part 6 is provided to suppress the temperature increase inside the housing 2 (Nakayama ¶97).
Regarding claim 12, Antoine as modified by Kramer and Nakayama teaches the optical measurement apparatus as claimed in claim 11, further comprising: a light collimator disposed downstream from the pattern light generation unit for collimating the pattern beam (Antoine, see figures 1-2a, Schlieren lens (which are known to collimate light)).
Regarding claim 15, Antoine as modified by Nakayama teaches a test optical element (Antoine 2), wherein the test optical element (Antoine 2) is placed in a light path of the pattern beam (Antoine, see figure 1, optical element to be measured 2 (i.e. test lens); and ¶121, The measuring system 200 comprises a projection device 100 allowing to project onto the optical element to be measured 2, a pattern whose angle of incidence of that pattern on the optical element to be measured 2 is controlled with accuracy by the projection device). However, the combination fails to explicitly teach a thermal insulation housing, a first light-transmissive plate and a second light-transmissive plate for defining the chamber.
However, Kramer teaches a thermal insulation housing (20), a first light-transmissive plate (30) and a second light-transmissive plate (36) for defining the chamber (see figures 9-10, support mount 20 (i.e. housing) having an opening for expansion device 30 and an opening for collimation device 36; and ¶88, The radiation sensor 40 or the absorption body 44 is attached to the support mount 20 or to the support mount 20, which is configured as a casing, in a thermally insulated manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antoine and Nakayama to incorporate the teachings of Kramer and make the chamber out of these elements in order to prevent heat from exiting the device through the walls and in order to pass light through the test area. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Antoine et al. (USPGPub 20220187161 A1) in view of Kramer et al. (USPGPub 20200025608 A1) and Nakayama (USPGPub 20160161616 A1) as applied to claim 11 above, and further in view of Su et al. (USPGPub 20200132541 A1).
Regarding claim 13, Antoine as modified by Kramer and Nakayama teaches a cooling source (Kramer 70 | Nakayama, ¶85, heat accumulated inside the housing 2 can be released by providing a heat dissipation mechanism based on e.g. water cooling or air cooling). However, the combination fails to explicitly teach wherein the cooling source is a thermoelectric cooling chip provided with a cold side and a hot side, the cold side touches the heat-conductive layer, and the hot side touches a heat-dissipating element.
However, Su teaches wherein the cooling source is a thermoelectric cooling chip (130) provided with a cold side and a hot side, the cold side touches the heat-conductive layer (1300), and the hot side touches a heat-dissipating element (131) (see figure 1, heat-conductive layer 1300 and heat dissipation module 131; ¶28, the heat exchanger 130 may include a thermoelectric cooling (TEC) chip (not shown), and the thermoelectric cooling chip may be embedded in the holding hole of the case 10. The heat exchanger 130 may or may not include the heat exchange fin 1301 under the architecture including the thermoelectric cooling chip; and see rest of ¶28 for further details).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antoine, Kramer, and Nakayama to incorporate the teachings of Su to include a TEC chip in order to discharge heat from the device, preventing overheating and destruction of the device.
Regarding claim 14, Antoine as modified by Kramer, Nakayama, and Su teaches the optical measurement apparatus as claimed in claim 2, wherein the heat-dissipating element (Nakayama 4d) includes at least one of a heat pipe and a heat-dissipating fin, and the heat-conductive layer (Nakayama 6/61) is a copper sheet (Nakayama, ¶101, The conduction part 61 is formed from a material having high thermal conductivity. The conduction part 61 can be formed from a metal such as aluminum, aluminum alloy, copper, and copper alloy; and ¶118, the circuit element 4b is provided with a heat dissipation fin 4d).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Antoine et al. (USPGPub 20220187161 A1) in view of Kramer et al. (USPGPub 20200025608 A1) and Nakayama (USPGPub 20160161616 A1) as applied to claims 11 and 15 above, and further in view of Park (USPGPub 20200224488 A1).
Regarding claim 16, Antoine as modified by Kramer and Nakayama teaches a second light-transmissive plate (Kramer, see figures 9-10, collimation device 36 (i.e. second light-transmissive plate); and ¶90, The collimation device 36 can be a converging lens or a convex lens, a Fresnel lens, a gradient index lens, an optics consisting of several lenses, or a concave mirror, for example). However, the combination fails to explicitly teach a defogging unit for defogging or defrosting at least the second light-transmissive plate.
However, Park teaches a defogging unit for defogging or defrosting at least the second light-transmissive plate (see figures 3-4; and abstract, The present invention provides the condensation prevention type transmission window for a CMS module test chamber, which prevents freezing and fogging on inside and outside surfaces of the transmission window of the CMS module test chamber varying in a temperature range from 40° C. to +125° C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antoine, Kramer, and Nakayama to incorporate the teachings of Park to prevent fogging of the light transmissive elements in order to allow light to pass through unencumbered, allowing a stronger signal to pass through the object to be tested and received by the sensor.
Regarding claim 17, Antoine as modified by Kramer, Nakayama, and Park teaches the optical measurement apparatus as claimed in claim 16, further comprising: a first fluid-guiding structure (Park 30) disposed between the defogging unit and the second light-transmissive plate (Kramer 36 | Park 10) (Park, see figures 3-4, lower air injection pipe 30 disposed on the bottom of the structure; and ¶58, the present invention is characterized in that the air injector 400 is provided at each of opposite side surfaces of the transmission window 10, as shown in FIGS. 3 and 4).
Regarding claim 18, Antoine as modified by Kramer, Nakayama, and Park teaches the optical measurement apparatus as claimed in claim 16, wherein the defogging unit (Park 400) is an air dryer, and the air dryer transports a dry gas into a region between the chamber and the photosensor (Park, see figures 3-4, air injector 400; and ¶58, the present invention is characterized in that the air injector 400 is provided at each of opposite side surfaces of the transmission window 10, as shown in FIGS. 3 and 4).
Regarding claim 19, Antoine as modified by Kramer, Nakayama, and Park teaches the optical measurement apparatus as claimed in claim 16, wherein the defogging unit comprises electric heating wires (Park 11) (Park, see figure 3, heating wires 11).
Regarding claim 20, Antoine as modified by Kramer and Nakayama teaches a thermal insulation housing (Kramer, see figures 9-10, support mount 20 (i.e. housing) having an opening for expansion device 30 and an opening for collimation device 36; and ¶88, The radiation sensor 40 or the absorption body 44 is attached to the support mount 20 or to the support mount 20, which is configured as a casing, in a thermally insulated manner). However, the combination fails to explicitly teach a plurality of insulation air cavities disposed inside the thermal insulation housing.
However, Park teaches a plurality of insulation air cavities (14) disposed inside the thermal insulation housing (see figure 3, air walls 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antoine, Kramer, and Nakayama to incorporate the teachings of Park to further include air cavities because the air walls 14 prevent the air injected to the transmission window 10 from dispersing out of the transmission window 10, and direct the air to reach the opposite edges along the surfaces of the transmission window 10 (Park ¶71).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878     





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878